Citation Nr: 0910187	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  02-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
Bell's palsy, rated 10 percent disabling before July 25, 
2000.

2.  Entitlement to an increased rating for service-connected 
Bell's palsy, rated 20 percent disabling from July 25, 2000. 

3.  Entitlement to an increased rating for service-connected 
ptosis of the left eye, currently rated 10 percent disabling. 

4.  Entitlement to service connection for genital herpes.

5.  Entitlement to service connection for bilateral shoulder 
herpes/shingles, claimed as secondary to genital herpes.

6.  Entitlement to service connection for acquired 
psychiatric disorder, claimed as secondary to service-
connected disabilities.  

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
now claimed as a back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
November 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted an increased, 10 percent, rating 
for service-connected Bell's palsy, effective October 25, 
1999; a May 2003 rating decision which denied service 
connection for genital herpes; bilateral shoulder 
herpes/shingles, claimed as secondary to genital herpes; and 
depression secondary to Bell's palsy; a March 2004 rating 
decision which granted service connection for ptosis of the 
left eye and assigned a 10 percent rating, effective August 
16, 2001; and a December 2004 rating decision which granted 
an increased, 20 percent, rating for service-connected Bell's 
palsy, effective July 25, 2000.  The veteran continues to 
appeal for higher ratings for her service-connected 
disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).  A 
September 2006 rating decision denied the petition to reopen 
her claim of service connection for a low back disability.  

The issues of entitlement to service connection for bilateral 
shoulder herpes/shingles, claimed as secondary to genital 
herpes; depression and adjustment disorder, claimed as 
secondary to service-connected disabilities; and whether new 
and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for lumbar spine disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's Bell's palsy approximates severe incomplete 
paralysis of the left seventh cranial nerve

2.  The preponderance of the evidence demonstrates that the 
Veteran's Bell's palsy is manifested by no more than severe 
incomplete paralysis of seventh left cranial nerve; complete 
paralysis is clearly not demonstrated from July 25, 2000.

3.  The preponderance of the evidence demonstrates that the 
Veteran's ptosis of the left eye does not obscure 1/2 the 
pupils or more, or cause disfigurement, or cause corrected 
visual loss approximating 20/200.

4.  The evidence is in equipoise regarding whether the 
Veteran's genital herpes is causally related to her active 
service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for partial 
paralysis of the seventh cranial left nerve have been met 
before July 25, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.123, 
4.124, 4.124a, Diagnostic Codes 8207, 8307, 8407 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for partial paralysis of the seventh cranial left nerve have 
not been met from July 25, 2000.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 
4.123, 4.124, 4.124a, Diagnostic Codes 8207, 8307, 8407 
(2008).

3.  The criteria for an evaluation in excess of 10 percent 
for ptosis of the left eye have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§4.1-4.16, 4.75, 4.84a, Diagnostic Code 6019 (2008); 4.118, 
Diagnostic Code 7800 (2002 & 2008).

4.  Genital herpes was incurred in active service.  38 U.S.C. 
§§ 1131, 5103, 5103A, 5107 (West & Supp. 2008); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA must provide claimants with notice and assistance. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  This notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the increased initial rating claims, once service 
connection is established, the claim is substantiated and 
further notice with regard to downstream issues, such as the 
initial evaluation, is unnecessary.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeals have 
been obtained and associated with the Veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the increased rating claims at this time.

Since service connection for genital herpes is being granted, 
this is the greatest benefit the Veteran can receive under 
the circumstances.  Any failure to notify or assist her 
pursuant to VA laws and regulations is inconsequential and, 
therefore, at most, no more than harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

A.  Increased Rating Claims 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the Veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The Veteran's statements regarding the severity of the 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to the Veteran's possible 
entitlement to "staged" ratings to compensate her for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

1.  Bell's Palsy

Disabilities involving the seventh cranial nerve may be 
evaluated based on paralysis, neuritis, or neuralgia.  38 
C.F.R. § 4.124a, Codes 8207, 8307, 8407.  Paralysis is 
dependent upon relative loss of innervation of facial 
muscles.  It is rated under Code 8207, which provides a 10 
percent evaluation for incomplete, moderate paralysis of the 
seventh cranial nerve; a 20 percent evaluation for 
incomplete, severe paralysis; and a 30 percent evaluation for 
paralysis that is complete.

Cranial neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, and is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis under the criteria of Code 8207.  See 
38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8307.

Cranial neuralgia is characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, again to be rated on the same scale, but with a 
maximum equal to moderate incomplete paralysis under the 
criteria of Code 8207.  See 38 C.F.R. § 4.124, 4.124a, 
Diagnostic Code 8407.

The manifestations of the Veteran's Bell's palsy approximate 
incomplete, severe paralysis since she initiated her claim on 
October 25, 1999, as shown by the complaints of muscle spasm 
and pain.  Therefore, an increased, 20 percent, rating is 
warranted before July 25, 2000.  

However, the record is completely devoid of any clinical 
medical findings representative of complete paralysis of the 
veteran's left seventh (facial) cranial nerve.  For example, 
VA electromyogram (EMG) on June 2005 noted a mild 
demyelinating lesion of the left facial nerve; the muscles 
supplied by the facial nerve were normal.  The preponderance 
of the evidence is against the claim for a 30 percent rating, 
and there is no doubt to be resolved.  Thus, a 30 percent 
evaluation under Diagnostic Code 8207 is not for assignment 
at any time during her initial appeal.  See Fenderson, supra. 

2.  Ptosis

Ptosis, unilateral or bilateral, with pupil wholly obscured 
is rated equivalent to central visual acuity of 5/200, with 
pupil one-half or more obscured, as 20/100, and with less 
interference with vision, as disfigurement.  38 C.F.R. § 
4.84a, Diagnostic Code 6019.  

Impairment of central visual acuity is rated from 10 percent 
to 100 percent disabling pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code 6061 through Diagnostic Code 6079.  Where 
service connection is in effect for only one eye, as in this 
case, the visual acuity in the nonservice-connected eye is 
considered to be normal (20/40 or better) unless there is 
blindness in that eye.  See 38 U.S.C.A. § 1160(a)(1); see 
also 38 C.F.R. §§ 3.383, DC 6070.

The rating criteria provide for a 20 percent rating where the 
corrected visual acuity of the right eye is 20/200 or 5/200 
and a 30 percent rating where the corrected visual acuity of 
the right eye is 10/200 or 5/200.  See 38 C.F.R. § 4.384 
Table V.  A 30 percent disability evaluation is the maximum 
amount assignable for visual loss ranging from vision of 
10/200 in one eye to blindness in one eye having only light 
perception, when the nonservice-connected eye is not blind.  
38 C.F.R. §§ 3.383, 4.84a, Diagnostic Codes 6074, 6077, 6079.  

The evidence of record shows that the Veteran's pupil is not 
one-half or more obscured.  Numerous VA examinations have not 
reported that the Veteran's visual loss approaches 10/200. or 
5/200.  As such, the Veteran's ptosis of the left eye is to 
be rated as disfigurement.

Disfigurement is rated under the criteria found in 38 C.F.R. 
§ 4.118a, for disabilities of the skin.  The Veteran has 
undergone cosmetic surgery in 2003 and 2005 on the left eye 
to improve the condition.  

The Veteran filed her claim in August 2001.  Changes were 
made to the Schedule for Rating Disabilities for disabilities 
of the skin effective August 30, 2002.  Where the rating 
criteria are amended during the course of the appeal, the 
former schedular criteria is considered prior to the 
effective date of the change; the former and current 
schedular criteria must be considered after the that date, 
and the version more favorable to appellant should apply.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Prior to August 30, 2002, slightly disfiguring scars of the 
head face or neck were assigned a non-compensable rating.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Moderately 
disfiguring scars of the head, face, or neck warranted 10 
percent disability rating.  Severely disfiguring scars of the 
head, face, or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles, 
warranted a 30 percent disability rating.  Scars of the head, 
face, or neck that were completely disfiguring or resulted in 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement warranted a 50 
percent disability rating.  When, in addition to tissue loss 
and cicatrization, there was marked discoloration, color 
contrast, or the like, the 50 percent rating under Diagnostic 
Code 7800 could have been increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  

From August 30, 2002, forward, disfigurement of the head, 
face, or neck is evaluated based, in part, on the number of 
characteristics of disfigurement present. The eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are specified in Note (1) as: (1) A 
scar five or more inches (13 or more centimeters [cm.]) in 
length; (2) A scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) The surface contour of the scar is 
elevated or depressed on palpation; (4) The scar is adherent 
to underlying tissue; (5) The skin is hypo- or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) The skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) There is underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm.); (8) The 
skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2008).

Disfigurement of the head, face or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  

The criteria for an increased, 30 percent, rating has not 
been shown under either the former or revised criteria noted 
above.  A VA progress note in June 2005 noted slight facial 
asymmetry.  A March 2007 VA progress note indicated that the 
Veteran's had a well healed upper lid incision; and that she 
had a "great result" with the cosmetic eye surgery, and 
additional surgery was not recommended.  VA general medical 
examination in August 2007 noted that the Veteran's facial 
skin was intact with healed scars from her previous eye 
surgeries.  

At no time during the pendency of this claim has the 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted. 


B.  Genital Herpes 

Service connection will be granted for disability resulting 
from an injury incurred or a disease contracted in service, 
or for aggravation of a pre-existing injury or disease in 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection will also be approved for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

"Generally, to prove direct service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
evidence is required.  This burden typically cannot be met by 
lay testimony because, in general, lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The Veteran's service treatment records are negative for any 
findings of genital herpes.  Post-service medical records 
show a diagnosis of genital herpes.  

In December 2002, the Veteran requested service connection 
for genital herpes.  The Veteran contends that she is 
entitled to service connection for genital herpes because she 
incurred the disease in service when she had unprotected sex 
in November 1980.  She went to a private physician who 
diagnosed genital herpes when she was on leave.  She cannot 
remember the name and location of the physician.  She stated 
that she never informed service medical personnel because of 
the negative impact a sexually transmitted disease would have 
on her military career.  She also believes that her service-
connected Bells palsy was caused by the herpes infection, and 
has submitted a portion of a medical treatise to support this 
contention.  

A September 2003 VA examination diagnosed genital herpes 
"with primary outbreak while on active duty."  The examiner 
reviewed the Veteran's medical records and noted that she had 
frequent vaginal infections while on active duty.  

The Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Reliance on a veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
veteran as lacking credibility.  Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).  The Veteran's service treatment records 
indicated that she did, in fact, have frequent vaginal 
infections in service.  Accepting the Veteran's statements as 
credible and giving her the benefit of the doubt, service 
connection for genital herpes is warranted.   


ORDER

Entitlement to an increased, 20 percent, rating for service-
connected Bell's Palsy before July 25, 2000, is granted.  

Entitlement to an increased rating for service-connected 
Bell's Palsy from July 25, 2000, is denied.

Entitlement to an increased rating for service-connected 
ptosis of the left eye is denied.

Entitlement to service connection for genital herpes is 
granted.  




REMAND

Regarding the Veteran's petition to reopen her claim of 
service connection for a lumbar spine disability, VA must 
examine the basis of the denial in the prior decision and 
provide a notice letter to a claimant that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found to be insufficient in the previous denial.  The 
notification letter provided to the Veteran in April 2006 in 
connection with her claim to reopen does not comply with the 
ruling in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
prior final October 1995 decision noted that degenerative 
disc disease of the lumbar spine was not noted in service, 
and that the claim was not well grounded.  The RO, in its 
letter dated in April 2006, noted that the claim was now a 
petition to reopen the claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
now claimed as a back condition.  The RO further explained 
that the claim was previously denied because the condition 
was not shown during service.  Degenerative disc disease of 
the lumbar spine was not shown in service, however, the 
Veteran did complain of low back pain in service in 1982.  
The Veteran should be informed that she should also submit 
evidence that her inservice complaints of low back pain are 
related to her current low back disability.  This matter must 
be addressed by the RO prior to final appellate review.

The Board cannot address a question not properly considered 
by the RO.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The RO denied service connection for bilateral shoulder 
herpes/shingles, claimed as secondary to genital herpes, 
because the Veteran was not service connected for genital 
herpes.  As the Veteran is now service-connected for the 
disability, the RO must readjudicate this issue before any 
Board decision on the issue.  

The Veteran was treated in service for anxiety and adjustment 
disorder.  She also contends that her current depression was 
caused by her service-connected Bell's Palsy and genital 
herpes.  Again, in light of the grant of service connection 
for genital herpes, the Veteran should be provided another VA 
examination and RO readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006) regarding the low back 
disability claim.  The notice should 
explain the terms "new" and "material;" 
and explain the types of evidence that 
would be considered new and material.  The 
notice should describe what evidence would 
be necessary to satisfy the element of the 
underlying claim which was found 
insufficient in the October 1995 decision-
that a chronic lumbar spine disability was 
not incurred in service.  In addition, the 
Veteran should be asked to submit evidence 
that her inservice complaints of low back 
pain are related to her current low back 
disability.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; Kent, 
Dingess/Hartman, Vazquez-Flores, supra.

2.  The Veteran should be afforded a VA 
medical examination to determine whether 
there is any relationship between the 
bilateral shoulder herpes/shingles and her 
service-connected genital herpes.   The 
claims file and a copy of this remand must 
be made available to the examiner in 
conjunction with the examination

3.  The Veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to the examiner in conjunction 
with the examination.

The examiner should provide opinions 
regarding: A) the date of onset of the 
Veteran's psychiatric disorder; B) whether 
there is any relationship between the 
veteran's service-connected Bell's palsy 
and genital herpes, and her psychiatric 
disorder; and C) whether it is at least as 
likely as not that the Veteran's service-
connected disabilities aggravate any 
current psychiatric disorder, and, if so, 
what level of disability is attributable 
to aggravation.  All medical opinions must 
be accompanied by a complete rationale 
based on sound medical principles.

4.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and her representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


